



 
Solasglas Investments, LP
c/o DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017


June 18, 2019


Greenlight Reinsurance, Ltd.
Greenlight Reinsurance Ireland, DAC
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands




This letter agreement is being entered into in connection with the investments
by Greenlight Reinsurance, Ltd. (“Greenlight Re”) and Greenlight Reinsurance
Ireland, DAC (“GRIL”) in Solasglas Investments, LP, a Cayman Islands exempted
limited partnership (the “Partnership”), pursuant to the amended and restated
exempted limited partnership agreement of the Partnership, dated August 30, 2018
and effective September 1, 2018 as amended by an amendment dated February 26,
2019 (the “Partnership Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Partnership
Agreement.


The General Partner and the Investment Advisor each hereby agree that during the
period from June 1, 2019 until December 31, 2019, (a) not less than 50% of the
Investment Portfolio of each of Greenlight Re and GRIL shall be held in cash and
cash equivalents, and (b) the portion of the Investment Portfolio of each of
Greenlight Re and GRIL that is held in cash or cash equivalents will not be
subject to any Management Fee or Performance Allocation.


This letter agreement may be executed in one or more counterparts, each one of
which will be deemed an original, and all of which together will constitute one
and the same agreement. This letter agreement may not be amended or modified
without the written consent of all of the parties hereto.
 
This letter agreement constitutes a valid and binding agreement of the parties
hereto, enforceable against each party in accordance with its terms.







--------------------------------------------------------------------------------





If the above correctly reflects your understanding and agreement with respect to
the foregoing matters, please so confirm by signing and returning the enclosed
copy of this letter agreement.
Very truly yours,




DME ADVISORS II, LLC


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO






DME ADVISORS, LP


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO




Accepted and agreed as of the date first written above:




GREENLIGHT REINSURANCE, LTD.


By: /s/ Simon Burton
Name: Simon Burton
Title: CEO    




GREENLIGHT REINSURANCE IRELAND, DAC


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Director    



